.   .




              OFFICE   OF THE ATTORNEY       GENERAL    OF TEXAS
                                  AVmN




        Hon. Aug. Celaya, Chairman
        House InvestigatingCommittee
        Austin, Texas
        Dear Sir:
                                                                   mmittee for

                                 revenues.
                  Your request for
        position has been received
        clearly to answer your qu                      1 divide it into the
        following parts:
                      Does the Eous                entatives of the State
        of Texas have th                            ch a committee as is
        set up by House                             001 (A copy of said
        resolution is at                            of this opinion.)
                                                   the power to issue
        process for wi
                                              , upon disobedienceto any
                                               attachments?
                                        ttee have power to punish for
        confem??         (   \

                             g the first question,it should be point-
                                to investigatetax evasion for the pur-
                           ret-hand informationupon whioh to base
                              and adequate” tax laws is within the
                                 resolution. In Terre11 vs. Icing,
        14 S. W. (213)786, Justice Greenwoodmakes the following
        statement in regard to the power of either House of the Leg-
        islature to establish such investigatingcommittees:
Hon. Aug. Celaya, Page 2.


          "In declaring,in Section 11 of Artiala 3
     of the Constitution,that each House may determine
     the rules of its own proc,eedings,the Constitution
     plainly delegates to each House the choice of
     methods for the most advantageoususe of its
     function in the exercise of the State legislative
     power, which Mr. Cooley defines as *authority
     under the Constitutionto make laws and to alter
     and repeal them.' Cooley's ConstitutionalLimita-
     tions, 8th Ed., p. 183."
          Continuing,Judge Greenwood said:
         *Having such ohoice of methods, eaah House
    is fully authorized to appoint committees to make
    investigations.andconduct inquiries and gather
    informationwith respect to the operation of sub-
    sisting laws and the need for their improvement,
    or alteration,or repeal. McCullough va. Maryland,
    4 Wheat. 4C9, 4 L. Ed.'579. Not only does the
    Constitutionin the granting of the rille-making
    w-r, authorize either House to name such aom-
    mittees as it may deem necessary or proper for
    the purposes of,investlgationand~inquiry,when
    looking to the discharge of any legitimatetuna-
    tion or duty or euch House, but the Constitution
    goes further and makes the considerationby a
    committee a condition precedent to thenenactment
    of any law. Section 37, Article 3, Constitution
    of the State of Texas."
          Since each House continues tn existence after the
end of a legislative session, asdetermined in Ferguson vs.
Maddox, 114 Tex. 93, 263 S.W. 880, and since each House is
invested with independentresponsibilities~andduties,'and
is the sole judge of its own rules of procedure,we think
the power of each House or of the Legislaturecannot be
denied to name committees to sit either during sessions of
the Legislatureor in recess for the purpose of gathering
informationconsideredrequisite or helpful to enlightened
or efficient legislation. A legislativebody cannot legis-
late wisely or effectively in the absence of information
respecting the condi'tionswhich the legislationis intended
to affect or change; and where the Legislaturedoes not ft-
selt.possessthe requisiteinformation,reaoursemust be had
t? others who do possess it. Experience has taught that
-f   .




         Hon. Aug. Celaya, Page 3


         mere requests for such information often are unavailing,and
         also that informationwhich is volunteeredis not always accu-
         rate or complete; so some means 0r acmpulsionare essential
         to obtain what is needed. Again quoting frau Terre11 vs.
         ging, supra:
                  DOur conclusionthat the legislature,or
             either house, possesses the authority to order
             committee investigationsand inquiries,in order
             to get inrormationnecessary to the right use
             of legislativelpower,is but an applicationof
             the principle often recognized by this court
             that a constitutionalgrant of authority includes
             *authorityto do all things necessary to accom-
             plish the objeat of the grant.'"
                   Thererore,.it would logically follow that if the
         House had the power to establish this committee,certainly
         the committeewould.have sufficient authority to oarry on,
         in an adequatemanner, its investigation. This deduction
         forms the basis for~the answer to question No. 2 in regard
         to the committee'spower to Issue process. The following
         quotation taken from 65 P.L.R. 1518 clearly states the
         law in this regard:
                  "It has been consistentlyheld that either*
             branch of the legislativebody, or one of its com-
             mittees, has the power to summon persons who are
             not members to attend as witnesses any meeting
             which it had the power to hold."
                   There seems to be no doubt that this general rule
         is followed'inTexas. Justice Greenwood, in Terre11 vs. King,
         Bupra, explained this power of the committee by the following
         reasoning:
                   "Each house must also be allowed to proceed
              in its own way in the collection of such intorma-
              tion as may seem important to a proper discharge
              of its function; and whenever it deems desirable
              that witnesses should be examined, the power and
              authority to do so is very properlyref'erredto
              a committee,with any power short of final legis-
              lative or judicid action as may deem necessary
              or expedient in the particular case.'
                   Justice Greenwood further substantiateshis rea-
         soning by quoting the following from &Grain vs. Daugherty,
         273 U.S. 135, 71 L. Ed. 500, 50 A.L.R. 1:
.   .




        Hon. Aug. Celaya, Page 4


                 "In an opinion 0r great rorce and clarity,
            delivered by Mr. Justice Van Devanter,wherein
            the Supreme Court, in reversing the order of the
            court below, upheld the power of Congress and of
            either House under aonstitutionalprovisions al-
            together similar to those in.tha Constitutionot
            Texas, to appoint committeesand to compel wit-
            nesses to appear and testify before such committees,
            whenever deemed necessary or proper in the effi-
            cient exercise 0r congressionallegislative  power.R
                  The answer to questionNo. 3 is closely interwoven
        with the subjectmatter and discussion of question No. 2.
        It logically follows that if the committee has the power to
        Issue a process for witnesses, books, records, etc;, it must
        likewise have the power to enforce this process. It would
        therefore follow that the committee set up by House Simple
        Resolution 300 would have the power upon disobedienceof any
        subpoena to issue an attachmentto secure the presence of a
        witness before that committee. This exact situation was re-
        viewed by the Supreme Court of the United States in the case
        of M&Grain vs. Daugherty,supra, which tact6 were substan-
        tially as follows:
                  The brother or rormer Attorney General Daugherty
        refused to appear and testify before a committee of the United
        States Senate authorizedto sit after adjournmentof Congress
        to obtain lniormationfor the purposes of future Federal
        legislation. He was thereuponattached on a warrant auth-
        orized by the Senate to compel his appearanceand testimony.
        Onzhabeas corpus, he was ordered discharged by the United
        States District Court. Artier"earnest and prolonged oon-
        sideration,Wthe appeal from the order of the District Court
        was determined by the Supreme Court of the United States
        wherein the Supreme Court, "in reversing the order of the
        court below, upheld the power of Congress and of either Rouse,
        under constitutionalprovisions altogethersimilar to those
        in the Constitutionor Texas, to appoint committees and to
        compel withesses to appear and testify before such committees,
        whenever deemed necessary or proper in the erficient exeraise
        of congressionallegislativepower."
                  Power is given each branch of the Legislatureby
        the Constitution,Article 3, Section 15, to punish anyone
        not a member for ob~structingany of its proceedings. "Ob--
        struttingits proceeding"embraces not only things done ln
        the presence of the Legislature,but those done in disobed-
        ience of a Committee.
Hon. Aug. Celays, Page 5


        -'C. J. Morrow, in the ease Ex Parte Youngblood,251
S. W. 509, stetes the law in this regard in the following lan-
gua   ge :

             .wWe have searched throught'theConstitution
        in vain for anything that expressly permits a
        committee of the Legislature,0r;any collection .
        of persons belonging to the Legislativedepart-
        ment, to imprison ior contempt. The only refer-
        ence to the question of aontempt as related to
        the Legislaturein any way is that,containedin
        Section 15, Artiole 3 of the Constitution,which
        in terms *expresslypewits e,achHouse of the
        Legislatureto aprison for contempt ror not ex-
        ceeding (8 hours at any one t.ime.
              "In our opinion, under our Constitution,
         while the Legislaturemay function through a com-
         mittee, and, because of the refusal of any per-
         son to answer .properinquiries before the committee,
         the matter may be reported to the House appointing
         the committee ror its action, and said House of the
         Legislaturemay, by appropriateproceeding, adjudge
         such person in contempt and he may be thereafter
         imprisonedfor the time specified by the Constitu-
         tion for such aontempt, the committee itself has no
         such power because of the rorbiddanceof the Con-
         stitution."
          In conclusion,may.1 sum up the discussionof the
.powersof this committee,in the following manner: The Leg-
islature has the power to set up such a committeeas is es-
tablished by House Simple Resolution 300. and such committee
has the power to issue subpoenas and attachments for witnesses,
books and records. However, if a witness refused to comply
and thus were *obstruatingthe proceedi@ within the mean-
ing of our Constitution,such contempt oould not be punished
by the committee acting as a committee, but only by the
House as a whole.
          We hope the above discussion has answered the
questions you have in mind in regard to the authority and
power of your committee. If any further questions arise,
please ref'erthem ta us.
                                      Sincerely yours
FBI:pbp
                                  ATTORNEY GENERAL OF TEXAS
APPROVED NOV 21, 1939
(8) Gerald C. Mann
ATTORNEY GENERAL OF TEXAS         BY
                                           Frederik B. Isely
                                                   Assistant
                          . APPROVED